Name: Commission Regulation (EC) No 3170/93 of 18 November 1993 amending Regulation (EEC) No 2839/93 on the special sale of intervention butter for export to the Republics of the former Soviet Union
 Type: Regulation
 Subject Matter: political geography;  trade policy;  processed agricultural produce;  trade
 Date Published: nan

 No L 284/719 . 11 . 93 Official Journal of the European Communities COMMISSION REGULATION (EC) No 3170/93 of 18 November 1993 amending Regulation (EEC) No 2839/93 on the special sale of intervention butter for export to the Republics of the former Soviet Union Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 2071 /92 (2), and in particular Articles 6 (7) and 28 thereof, Whereas Article 4 (3) (a) of Commission Regulation (EEC) No 2839/93 on the special sale of intervention butter for export to the Republics of the former Soviet Union (3) lays down that a tender submitted pursuant to the tendering procedure is valid only if it covers a minimum of 500 tonnes ; whereas this minimum quantity is too high for certain potential buyers in the said Republics and should therefore be reduced to 100 tonnes ; HAS ADOPTED THIS REGULATION : Article 1 In Article 4 (3) (a) of Regulation (EEC) No 2839/93, the figure '500' is hereby replaced by ' 100'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 215, 30. 7 . 1992, p. 64. 0 OJ No L 260, 19 . 10 . 1993, p. 8 .